Citation Nr: 1452726	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  12-24 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for residuals of cold injury to the bilateral upper extremities.

2. Entitlement to service connection for residuals of cold injury to the bilateral lower extremities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse



ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to October 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned at a September 2013 Board hearing, held by videoconference.  At that time, the record was held open for 30 days in order to allow the Veteran to supplement the record with additional evidence.  A transcript of the hearing is of record.  

The Virtual VA paperless claims processing system contains additional documents pertinent to the present appeal.


FINDING OF FACT

The competent and credible evidence demonstrates that the Veteran has cold injury residuals of his hands, legs, and feet that are related to his active duty service.


CONCLUSIONS OF LAW

1.  Cold injury residuals of the bilateral upper extremities were incurred in active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).

2.  Cold injury residuals of the bilateral lower extremities were incurred in active duty service. 38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Procedural Duties Under the Veterans Claims Assistance Act of 2000

As service connection for residuals of cold injury to the hands and feet has been granted, the issue of whether there was any error related to VA's duties under the VCAA with respect to these claims is moot.  See Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010) (observing that an error that does not affect the outcome of a case is not prejudicial); Shinseki v. Sanders 556 U.S. 396, 407, 410 (2009).

II. Analysis

After a careful review of the record, and resolving all doubt in favor of the Veteran, the Board has determined, based upon the probative evidence of record, that the Veteran has current diagnoses of cold injury residuals of the bilateral upper and lower extremities, which were incurred during his active service.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see, too, Caluza v. Brown, 7 Vet. App. 498 (1995).

In testimony and various written submissions throughout the pendency of this appeal, the Veteran contends he was exposed to extremely cold conditions while serving as a helicopter crew chief in Korea from May 1964 to June 1965, and consequently has residual disability.  See 2014 Board Hearing Testimony; May 2014 Written Statement.  Specifically, he maintains that he was consistently exposed to extremely cold temperatures without adequate clothing.  See id.  He additionally contends that he first experienced symptoms in his hands, legs, and feet, including cold sensitivity, numbness, and tingling, during his active service, and that those symptoms have continued since that time.  See id.

The Veteran's complete service personnel and service treatment records were not available for review.  See August 2010 Formal Finding of Unavailability of Service Treatment Records.  Under such circumstances, the Court has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's treatment records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996); see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, no presumption, either in favor of the claimant or against VA, arises when there are lost or missing service records.  See Cromer, 19 Vet. App. at 217-18.

The Veteran has a presently diagnosed disability of neuropathy of the hands and lower extremities.  See, e.g., April 2014 Letter from F. Soliman, M.D. (discussing his diagnosed neuropathy of the feet and legs); April 2014 Letter from M. A. Joud, M.D. (noting that the Veteran's neuropathy is manifested by pain and numbness in his hands and legs); May 2014 Letter from Q.A. Fattah, MD (noting a history of neuropathy confirmed by Electromyogram (EMG) and Nerve Conduction Studies (NCS)).  Furthermore, the evidence shows that the Veteran was exposed to extreme cold in service and suffered resultant injury.  In that regard, the Veteran has personally recounted the manner of his in-service injury in statements and testimony provided in support of his claim.  See September 2011 Letter (describing duties and conditions leading to cold injuries and attaching historical weather data from November 1964 to April 1965 for Tongduch, Korea); April 2014 Board Hearing Testimony; May 2014 Written Statement (describing the onset of symptoms following exposure to cold weather during the Veteran's active service in Korea).  Additionally, there are corroborating lay statements of record from a fellow service member and from his spouse.  See June 2012 Statement from R.L.H. (attesting to the extreme conditions to which members of the flight crew were exposed in Korea in the winter of 1964/65); April 2014 Statement from the Veteran's Spouse (noting that she has observed his symptoms of cold, numb, and painful legs, feet, and hands, for the entirety of their 44-year marriage).  The Veteran, his spouse, and his fellow service member are competent to testify to the extreme in-service conditions, any resultant injury, and the observed symptomatology continuing since that time.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (finding that a layperson is competent to report on the onset and continuity of observable symptomatology); Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Grottveit v. Brown, 5 Vet. App. 91 (1993) (holding that a lay witness is competent to testify to the occurrence of an in-service injury or incident where the issue is factual in nature).  Moreover, the Board finds these accounts to be credible, as they are consistent with each other and with the evidence of record, including specifically the Veteran's available service personnel records reflecting that he served in Korea from May 1964 to June 1965, and his DD214 showing his military occupational specialty was helicopter repairman.  See 38 U.S.C.A. § 1154(a).  See also Caluza, 7 Vet. App. at 511.

Multiple conflicting medical opinions are present in the record.  A January 2010 Letter from Dr. T. Bakdash, board certified in Neurology, EEG, EMG, & Neuromuscular Diseases, stated that, based on the history reported by the Veteran and neurological examination and testing, his symptoms of cold sensitivity and cold related tingling and numbness in his hands, legs, and feet "are more likely than not related to cold injury phenomenon."  Following a VA nerves examination in July 2012, the VA examiner provided the opinion that the Veteran's present neuropathy in the hands and bilateral lower extremities was not related to a cold injury during active service because his symptoms were not consistent with typical cold injury.  In May 2014, the Veteran submitted letters from various additional private treatment providers, each opining that his history of in-service cold exposure was the most likely etiology of his neuropathy.  See April 2014 Letter from F. Soliman, M.D. ("Based on the patient's history and symptoms and extensive medical evaluation, it is my opinion his symptoms are the result of cold injury which is a known cause of neuropathy."); April 2014 Letter from M. A. Joud, M.D. ("The history and physical findings make it more likely than not, in my opinion, that [the Veteran's] illness is directly caused by the cold exposure."); May 2014 Letter from Q.A. Fattah, MD ("[The Veteran] does not have risk factors to explain his neuropathy except for his exposure to extreme cold weather during his military service in Korea.  It is more likely than not that this exposure to extreme cold is the direct cause for his peripheral neuropathy."). 

As with all evidence, it is the responsibility of the Board to weigh the conflicting medical evidence to reach a conclusion as to the ultimate grant of service connection.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).  The Board may favor the opinion of one competent medical expert over another as long as it articulates understandable and valid reasons for doing so.  Parrish v. Shinseki, 24 Vet. App. 391 (2011).  Here, the VA examiner and the Veteran's private treatment providers all have relevant specialized expertise.  However, the VA examiner discounted the Veteran's competent and credible reports of continuous symptomatology consisting of cold sensation, pain, numbness, and tingling in the hands, legs, and feet, during and since service, and also failed to provide an alternate etiological explanation for the Veteran's neuropathic symptomatology.  Furthermore, the Veteran's treating physicians are likely to have a more comprehensive picture of the nature and progression of the Veteran's neuropathy.  Therefore, the Board finds that the opinions provided by the Veteran's private physicians are more probative than the opinion provided by the VA examiner, as the opinions were based on a more comprehensive understanding of the Veteran's symptomatology and accounted for the Veteran's competent and credible reports of continuous symptomatology.  Nieves-Rodriguez, 22 Vet. App. at 302, citing Fed. R. Evid. 702; Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007).  Furthermore, wherever there is an approximate balance of negative and positive evidence, any doubt will be resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In summary, the evidence of record shows a diagnosis of neuropathy, incurrence of a cold injury in service, and lay evidence of symptoms continuing since service.  Furthermore, the weight of the medical evidence demonstrates an etiological relationship between the Veteran's currently diagnosed neuropathy of the hands, legs, and feet, and the cold injury in service.  Therefore, service connection for cold injury residuals of the hands and bilateral lower extremities is warranted.  See 38 C.F.R. §§ 3.303; Shedden, 381 F.3d at 1167; see also 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53.


ORDER

Service connection for residuals of cold injury to the bilateral upper extremities is granted. 

Service connection for residuals of cold injury to the bilateral lower extremities is granted.




____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


